Belt., J.
1. Where in a written agreement between a debtor and a creditor the title to certain personalty was conveyed as security for the debt, and the instrument further provided that if the debt was not paid at maturity the creditor might proceed to dispose of the property at such time and in such manner as he deemed best to secure his debt, and account to the debtor for any surplus above the debt and expenses, the creditor was not guilty of a conversion where, after the debtor’s default, he seized and removed the property for the purpose contemplated by the agreement. Wilmerding v. Rhodes-Haverty Furniture Co., 122 Ga. 312 (50 S. E. 100); Mathewson v. Brigman Motors Co., 23 Ga. App. 304 (2) (98 S. E. 98); Pannell v. McGarity, 27 Ga. App. 71 (107 S. E. 352); Fulghum v. General Motors Acceptance Corporation, 30 Ga. App. 609 (118 S. E. 600).
2. In the present trover suit by a debtor against his creditor, based upon a seizure by the defendant of property which had been conveyed to it by the plaintiff to secure a debt, the facts appearing as above indicated, the verdict found for the plaintiff was unauthorized, and should have been set aside on the defendant’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.